DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason DiMedio on 2/1/2022.

The application has been amended as follows: 

1.  (Currently amended) A security camera system, comprising:
a base unit including a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit; and
sensor modules for attaching to the mounting sockets and for capturing image data, 
wherein the base unit further comprises a mounting dome, and the mounting sockets are arranged on the mounting dome, wherein each of the plurality of mounting sockets comprises an inductive power transmitter, and each of the sensor modules comprises an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached, and a controller of the base unit translates socket identifications for the mounting sockets to which the sensor modules are attached to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached.

2. (Previously presented) The system as claimed in claim 1, wherein the mounting sockets are arranged on the surface of the mounting dome, which is hemispherical.

3. (Original) The system as claimed in claim 1, further comprising a protective transparent bubble secured over the sensor modules and base unit, wherein an interior surface of the transparent bubble pressing against elastic contact rings of the sensor modules prevents movement of the sensor modules.

4. (Original) The system as claimed in claim 1, wherein the arrangement of mounting sockets provides a potential panoramic field of view of the security camera system of 360 degrees of azimuth with no blind spots.

5. (Original) The system as claimed in claim 1, wherein a customized field of view of the security camera system is based on how many sensor modules are attached to the base unit.

6. (Original) The system as claimed in claim 1, wherein a customized field of view of the security camera system is based on a selection of mounting sockets to which the sensor modules are attached.

7. (Currently amended) The system as claimed in claim 1, wherein A security camera system, comprising:
a base unit including a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit; and
sensor modules for attaching to the mounting sockets and for capturing image data, 
wherein the base unit further comprises a mounting dome, and the mounting sockets are arranged on the mounting dome, wherein each of the plurality of mounting sockets comprises an inductive power transmitter, each of the sensor modules comprises an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached, and unique socket identifications are physically engraved on the surface of each mounting socket.

8. (Original) The system as claimed in claim 7, wherein the sensor modules include reader modules for detecting the socket identifications engraved on the mounting sockets to which the sensor modules are attached.

9. (Original) The system as claimed in claim 8, wherein a controller of the base unit translates the socket identifications to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached.

10. (Original) The system as claimed in claim 9, further comprising a network video distribution system for receiving the image data captured by the sensor modules and the elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached and stitching the image data together using the elevation and azimuth information.

11.  (Currently amended) A method of operation of a security camera system, the method comprising:
sensor modules, attached to a base unit via a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit, capturing image data; and
translating socket identifications for mounting sockets to which the sensor modules are attached to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached;
combining the image data from the different sensor modules based on the elevational and azimuthal directions of the mounting sockets to which the sensor modules are attached elevation and azimuth information, 
wherein the mounting sockets are arranged on a mounting dome, each of the plurality of mounting sockets comprises an inductive power transmitter, and each of the sensor modules comprises an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached. 

12. (Previously presented) The method as claimed in claim 11, wherein the mounting sockets are arranged on the surface of the mounting dome, which is hemispherical.

13. (Original) The method as claimed in claim 11, further comprising an interior surface of a protective transparent bubble, secured over the sensor modules and base unit, preventing movement of the sensor modules by pressing against elastic contact rings of the sensor modules.

14. (Original) The method as claimed in claim 11, wherein the arrangement of mounting sockets provides a potential panoramic field of view of the security camera system of 360 degrees of azimuth with no blind spots.

15. (Original) The method as claimed in claim 11, wherein a customized field of view of the security camera system is based on how many sensor modules are attached to the base unit.

16. (Original) The method as claimed in claim 11, wherein a customized field of view of the security camera system is based on a selection of mounting sockets to which the sensor modules are attached.

17. (Currently amended) The method as claimed in claim 11, wherein A method of operation of a security camera system, the method comprising:
sensor modules, attached to a base unit via a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit, capturing image data; and
combining the image data from the different sensor modules based on the elevational and azimuthal directions of the mounting sockets to which the sensor modules are attached,
wherein the mounting sockets are arranged on a mounting dome, each of the plurality of mounting sockets comprises an inductive power transmitter, each of the sensor modules comprises an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached, and unique socket identifications are physically engraved on the surface of each mounting socket.

18. (Original) The method as claimed in claim 17, further comprising reader modules of the sensor modules detecting the socket identifications engraved on the mounting sockets to which the sensor modules are attached.

19. (Original) The method as claimed in claim 18, further comprising the base unit translating the socket identifications to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached and sending the image data and the elevation and azimuth information to a network video distribution system.



21.  (Cancelled)

22.  (Cancelled)

23.  (Cancelled)

24.  (Previously presented) The security camera system of claim 2, wherein the mounting sockets face radially outward from a center of the hemispherical mounting dome at regularly spaced intervals.

25.  (Previously presented) The security camera system of claim 24, wherein the sensor modules are attached to the mounting dome such that their optical axes extend radially from the center of the mounting dome in different elevational and azimuthal directions corresponding to positions of the different mounting sockets. 

26.  (Previously presented) The security camera system of claim 25, wherein the mounting sockets are regions of the surface of the mounting dome defined by raised ridges along perimeters of the mounting sockets and/or depressed regions within the perimeters of the mounting sockets.

27.  (Previously presented) The security camera system of claim 26, wherein the sensor modules are attached to the mounting dome such that distal exterior surfaces of the sensor modules 

28.  (Previously presented) The security camera system of claim 27, wherein the distal exterior surfaces of the sensor modules are the same shape as each of the mounting sockets.

29. (Canceled)

30. (Previously presented)  The system as claimed in claim 1, wherein when each of the sensor modules is attached to a mounting socket, the inductive power transmitter for the mounting socket to which the sensor module is attached comes into proximity with the inductive power receiver of the sensor module.

31. (Previously presented) The system as claimed in claim 1, wherein each of the mounting sockets includes a socket magnetic mount, and each of the sensor modules includes a module magnetic mount, and the sensor modules attach to the mounting sockets via the socket magnetic mount and the module magnetic mount, which attract each other.
32. (Previously presented) The system as claimed in claim 1, wherein each of the mounting sockets is associated with an identifier, and the identifiers for the mounting sockets to which the sensor modules are attached are used to stitch together the image data.

33. (Previously presented)  The system as claimed in claim 32, wherein the base unit translates the identifiers for the mounting sockets to which the sensor modules are attached to elevation and azimuth information for the sensor modules’ fields of view, which is used to stitch together the image data. 



35. (Previously presented) A security camera system, comprising:
a base unit including a mounting dome and a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit on the mounting dome, wherein each of the plurality of mounting sockets includes a socket magnetic mount and an inductive power transmitter; and
sensor modules for attaching to the mounting sockets and for capturing image data, wherein each of the sensor modules includes a module magnetic mount for attaching to the socket magnetic mounts and an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached,
wherein each of the mounting sockets is associated with an identifier, and the identifiers for the mounting sockets to which the sensor modules are attached are used to stitch together the image data captured by the sensor modules based on unique socket identifications physically engraved on the surface of each mounting socket.

36. (Previously presented)  The system as claimed in claim 35, wherein a field of view of the security camera system is customized by varying how many sensor modules are attached to the base unit and to which mounting sockets the sensor modules are attached.

37. (Previously presented)  The system as claimed in claim 36, wherein the sensor modules include reader modules for detecting the socket identifications engraved on the mounting sockets to which the sensor modules are attached, and a controller of the base unit 

38. (Previously presented)  The system as claimed in claim 37, further comprising a protective transparent bubble secured over the sensor modules and base unit, wherein an interior surface of the transparent bubble pressing against elastic contact rings of the sensor modules prevents movement of the sensor modules.

Allowable Subject Matter
Claims 1-20, 24-28, and 30-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Van Hoff et al. (U.S. Patent Publication No. 20150348580 A1) (hereinafter Van Hoff).  Van Hoff discloses a camera array which is part of a modular camera module, with each camera forming a module of the modular camera system.  Each camera module may be configured to point to a different direction so that the camera array may capture an object or a scene from multiple directions at the same time.  A serial number of the camera may be embedded in raw video data, and a calibration module is configured to identify the serial number and determine a relative position of each camera module in the camera array.
Despite Van Hoff’s contextual significance, Van Hoff relies on embedding a camera’s serial number in a raw video data stream, and using a calibration module to parse the raw video data in order to determine a camera ID and corresponding camera position.  The instant claims require socket identifications for mounting sockets to which sensor modules are attached, and translating these socket identifications to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached.

Additional prior art Blum et al. (U.S. Patent Publication 20160182826 A1) (hereinafter Blum) discloses a base unit with a transmitter which transmits wireless power.  Plural cameras including a receiver may be inductively coupled to the transmitter to receive power from the base unit while a camera remains a charging distance from the base unit.  Cameras may be attached via a guide configured for magnetically attaching a camera to the base unit.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 7, 11, 17, and 35: “the mounting sockets are arranged on the mounting dome, wherein each of the plurality of mounting sockets comprises an inductive power transmitter, and each of the sensor modules comprises an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached, and a controller of the base unit translates socket identifications for the mounting sockets to which the sensor modules are attached to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached.”, and “wherein each of the mounting sockets is associated with an identifier, and the identifiers for the mounting sockets to which the sensor modules are attached are used to stitch together the image data captured by the sensor modules based on unique socket identifications physically engraved on the surface of each mounting socket.” 

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/
Primary Examiner, Art Unit 2486